DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11392173. Although the claims at issue are not identical, they are not patentably distinct from each other because they are wording variations covering the same scope as shown in the claim mapping table below.
Application under examination 
U. S. Patent No. 11392173
8. A wearable device comprising: a body having a first portion and a second portion; a first speaker and a first microphone connected to the first portion of the body; a second speaker and a second microphone connected to the second portion of the body; a processor; a memory accessible to the processor; and programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: establish a duplex phone connection with a mobile device; and for a duration of the duplex phone connection: selectively activate the first and second speakers to emit respective first and second output sound signals and selectively activate the first and second microphones to capture respective first and second input sound signals; and alternate between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated and activate the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated.
1. A wearable device comprising: a body having a first portion and a second portion; a first speaker connected to the first portion of the body; a second speaker connected to the second portion of the body; a first microphone connected to the first portion of the body; a second microphone connected to the second portion of the body; a processor; a memory accessible to the processor; and programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: selectively activate the first speaker; selectively activate the second microphone; emit a first output sound signal via the activated first speaker while the first microphone and the second speaker are deactivated; and capture a first input sound signal via the activated second microphone during the emission of the first output sound signal by the activated first speaker.
9. The device of claim 8, wherein the body comprises: a buckle; a strap; and a frame coupled between the buckle and the strap, the frame having a first section and a second section, the first portion of the body including the first section of the frame and the buckle connected to the first section of the frame, and the second portion of the body including the second section of the frame and the strap connected to the second section of the frame, wherein the first microphone and the first speaker are connected to the buckle and the second microphone and the second speaker are connected to the second section of the frame.
12. The wearable device of claim 1, wherein: the wearable device is a smartwatch comprising a body having a first fastener, a second fastener, and a frame coupled between the first and second fasteners, the frame having a first section and a second section, the body having a first portion including the first section of the frame and the first fastener and a second portion including the second section of the frame and the second fastener; the first fastener is a buckle connected to the first section of the frame; the second fastener is a strap connected to the second section of the frame; the first microphone and the first speaker are connected to the first fastener; and the second microphone and the second speaker are connected to the second section of the frame.
10. The device of claim 8, wherein the body comprises: a first temple; a second temple; and a frame coupled between the first temple and the second temple, the frame having a first section and a second section, the first temple being connected to the first section of the frame on a proximate end of the first temple and the second temple being connected to the second section of the frame on a proximate end of the second temple, the first portion of the body including the first section of the frame and the first temple and the second portion of the body including the second section of the frame and the second temple, wherein the first speaker and the first microphone are connected to the first temple and the second speaker and the second microphone are connected to the second temple.
8. The wearable device of claim 1, wherein: the wearable device is an eyewear device comprising a first temple, a second temple, and a frame coupled between the first temple and the second temple, the frame having a first section and a second section, the body having a first portion including the first section of the frame and the first temple and a second portion including the second section of the frame and the second temple; the first temple is connected to the first section of the frame on a proximate end of the first temple; and the second temple is connected to the second section of the frame on a proximate end of the second temple.
11. The device of claim 8, wherein the body comprises: a first lug and spring bar; a second lug and spring bar; and a frame coupled between the first and second lug and spring bars, the frame having a first section and a second section, the first portion of the body including the first section of the frame and the first lug and spring bar connected to the first section of the frame, and the second portion of the body including the second section of the frame and the second lug and spring bar connected to the second section of the frame, wherein the first microphone and the first speaker are connected to the first section of the frame and the second microphone and the second speaker are connected to the second section of the frame.
13. The wearable device of claim 1, wherein: the wearable device is a smartwatch comprising a body having a first fastener, a second fastener, and a frame coupled between the first and second fasteners, the frame having a first section and a second section, the body having a first portion including the first section of the frame and the first fastener and a second portion including the second section of the frame and the second fastener; the first fastener is a first lug and spring bar connected to the first section of the frame; the second fastener is a second lug and spring bar connected to the second section of the frame; the first microphone and the first speaker are connected to the first section of the frame; and the second microphone and the second speaker are connected to the second section of the frame.
12. The device of claim 8, wherein the body comprises: a first clasp; a second clasp; and a frame coupled between the first and second clasps, the frame having a first section and a second section, the first portion of the body including the first section of the frame and the first clasp connected to the first section of the frame, and the second portion of the body including the second section of the frame and the second clasp configured for coupling to the first clasp, the second clasp connected to the second section of the frame, wherein the first microphone and the first speaker are connected to the first clasp and the second microphone and the second speaker are connected to the second section of the frame.
14. The wearable device of claim 1, wherein: the wearable device is a bracelet comprising a body having a first fastener, a second fastener, and a frame coupled between the first and second fasteners, the frame having a first section and a second section, the body having a first portion including the first section of the frame and the first fastener and a second portion including the second section of the frame and the second fastener; the first fastener is a first clasp connected to the first section of the frame; the second fastener is a second clasp configured for coupling to the first clasp, the second fastener connected to the second section of the frame; the first microphone and the first speaker are connected to the first clasp; and the second microphone and the second speaker are connected to the second section of the frame.
13. The device of claim 8, wherein the body comprises: a first fastener; a second fastener; and a frame coupled between the first and second fasteners, the frame having a first section and a second section, the first portion of the body including the first section of the frame and the first fastener connected to the first section of the frame, and the second portion of the body including the second section of the frame and the second fastener connected to the second section of the frame, wherein the first microphone and the first speaker are connected to the first fastener and the second microphone and the second speaker are connected to the second section of the frame.
13. The wearable device of claim 1, wherein: the wearable device is a smartwatch comprising a body having a first fastener, a second fastener, and a frame coupled between the first and second fasteners, the frame having a first section and a second section, the body having a first portion including the first section of the frame and the first fastener and a second portion including the second section of the frame and the second fastener; the first fastener is a first lug and spring bar connected to the first section of the frame; the second fastener is a second lug and spring bar connected to the second section of the frame; the first microphone and the first speaker are connected to the first section of the frame; and the second microphone and the second speaker are connected to the second section of the frame.
3. The method of claim 1, further comprising: the first speaker converting a first output audio channel into the first output sound signal, and the second speaker converting a second output audio channel into the second output sound signal, wherein the first output sound signal and the second output sound signal are combined to create a stereophonic sound signal.
17. The method of claim 16, wherein the method further includes: the first speaker converting a first output audio channel into the first output sound signal, and the second speaker converting a second output audio channel into the second output sound signal, wherein the first output sound signal and the second output sound signal are combined to create a stereophonic sound signal.
4. The method of claim 3, wherein alternation occurs at a rate faster than 40 cycles per second to simulate stereophonic sound.
18. The method of claim 17, wherein alternation occurs at a rate faster than 40 cycles per second to simulate stereophonic sound.
5. The method of claim 1, further comprising: the first microphone converting the first input sound signal into a first input sound channel, and the second microphone converting the second input sound signal into a second input sound channel, wherein the first input sound channel and the second input sound channel are combined to create a stereophonic electrical signal.
19. The method of claim 16, wherein the method further includes: the first microphone converting the first input audio signal into a first input sound channel, and the second microphone converting the second input audio signal into a second input sound channel, wherein the first input sound channel and the second input sound channel are combined to create a stereophonic electrical signal.
6. The method of claim 1, further comprising: performing acoustic echo cancellation on the second input sound signal from the first microphone and the first input sound signal from the second microphone, and on the first output sound signal to the first speaker and the second output sound signal to the second speaker.
20. The method of claim 16, wherein the method further includes: performing acoustic echo cancellation on the second input sound signal from the first microphone and the first input sound signal from the second microphone, and on the first output sound signal to the first speaker and the second output sound signal to the second speaker.
16. The system of claim 14, wherein the function to alternate between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated, and activate the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated further comprises: the first speaker converting a first audio channel into the first output sound signal and the second speaker converting a second audio channel into the second output sound signal, wherein the first output sound signal and the second output sound signal are combined to create a stereophonic sound signal.
3. The wearable device of claim 2, wherein the function to alternate between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated, and activating the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated further comprises: the first speaker converting a first audio channel into the first output sound signal and the second speaker converting a second audio channel into the second output sound signal, wherein the first output sound signal and the second output sound signal are combined to create a stereophonic sound signal.
17. The system of claim 16, wherein the function to alternate alternates at a rate faster than 40 cycles per second to simulate stereophonic sound.
4. The wearable device of claim 3, wherein the function to alternate alternates at a rate faster than 40 cycles per second to simulate stereophonic sound.
18. The system of claim 14, wherein the function to alternate between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated, and activate the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated further comprises: the first microphone converting the first input audio signal into a first input sound channel and the second microphone converting the second input audio signal into a second input sound channel, wherein the first input sound channel and the second input sound channel are combined to create a stereophonic electrical signal.
5. The wearable device of claim 2, wherein the function to alternate between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated, and activating the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated further comprises: the first microphone converting the first input audio input signal into a first input sound channel and the second microphone converting the second input audio signal into a second input sound channel, wherein the first input sound channel and the second input sound channel are combined to create a stereophonic electrical signal.
19. The system of claim 14, wherein execution of the programming by the processor further configures the wearable device to perform functions to: perform acoustic echo cancellation on the second input sound signal from the first microphone and the first input sound signal from the second microphone, and on the first output sound signal to the first speaker and the second output sound signal to the second speaker.
6. The wearable device of claim 2, wherein execution of the programming by the processor further configures the wearable device to perform functions to: perform acoustic echo cancellation on the second input sound signal from the first microphone and the first input sound signal from the second microphone, and on the first output sound signal to the first speaker and the second output sound signal to the second speaker.
20. The system of claim 14, wherein the wearable device further includes: a first transducer, wherein the first microphone and the first speaker are co-located in the first transducer.
7. The wearable device of claim 1, wherein the wearable device further includes: a first transducer, wherein the first microphone and the first speaker are co-located in the first transducer.


Regarding claim 1, Claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 8 (see rejection of claim 8 above).
Regarding claim 14, Claim is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 8 (see rejection of claim 8 above).
Claims 2, 7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11392173 in view of Schorsch et al. (US 20170038847 A1) hereinafter Schorsch.
Regarding claim 2, claim 8 of the patent teaches the method of claim 1, claim 8 of the patent does not specifically disclose the method further comprising the mobile device indicating to the wearable device that the duplex phone call is incoming; and the mobile device receiving an indication that a user wishes to accept the duplex phone call however, 
Since it is known in the art as evidenced by Schorsch for a method to further comprise the mobile device indicating to the wearable device that the duplex phone call is incoming; and the mobile device receiving an indication that a user wishes to accept the duplex phone call in (“mobile device 102 can send notifications of selected events (e.g., receiving a phone call, text message, email message, or other information) to wearable device 100, and wearable device 100 can present corresponding alerts to the user.” in ¶[0028]), 
An ordinary skilled in the art would be motivated to modify the invention of claim 8 of the patent with the teachings of Schorsch for the benefit of improving the hands free feature of the wearable device, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 8 of the patent with Schorsch.
Regarding claim 15, Claim is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 2 (see rejection of claim 2 above).
Regarding claim 7, Claim 20 of the patent teaches claim 6, claim 20 of the patent does not specifically disclose the method further comprising wherein the mobile device receiving an indication that a user wishes to accept the duplex phone call comprises receiving an indication of a button press on a button of the wearable device or the mobile device, a touch on a touch-sensitive area of the wearable device or the mobile device, or receiving a specific pattern from an eye-tracking device associated with the wearable device or the mobile device however, since it is known in the art as evidenced by Schorsch  for a method to further comprise wherein the mobile device receiving an indication that a user wishes to accept the duplex phone call (“mobile device 102 can send notifications of selected events (e.g., receiving a phone call, text message, email message, or other information) to wearable device 100, and wearable device 100 can present corresponding alerts to the user.” in ¶[0028]) comprises receiving an indication of a button press on a button of the wearable device or the mobile device, a touch on a touch-sensitive area of the wearable device or the mobile device, or receiving a specific pattern from an eye-tracking device associated with the wearable device or the mobile device (“It will be appreciated that wearable device 200 is illustrative and that variations and modifications are possible. For example, wearable device 200 can include a user-operable control (e.g., a button or switch) that the user can operate to provide input. Controls can also be provided, e.g., to turn on or off display 220, mute or unmute sounds from speakers 222, etc. Wearable device 200 can include any types and combination of sensors and in some instances can include multiple sensors of a given type.” in ¶[0052]),
An ordinary skilled in the art would be motivated to modify the invention of claim 20 of the patent with the teachings of Schorsch for the benefit of improving the hands free feature of the wearable device, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 20 of the patent with Schorsch.
Allowable Subject Matter
Claims 1-20 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Shurman (WO 98/072989) hereinafter Shurman.
Regarding claim 8, Shurman teaches A wearable device  (“wearable device echo reduction system 800” in ¶[0065] and Fig. 8) comprising: a body (130 in Fig. 8) having a first portion (In Fig. 8 the body 130 has a first portion comprised of first fastener 148 and first section of frame 132 connected at hinge 150) and a second portion (second portion in Fig. 8 Is comprised of body 130 on the right, second fastener 149 and second section of frame 132 connected to body at hinge 151); a first speaker (138 in Fig. 8) and a first microphone connected to the first portion of the body (140 in Fig. 8); a second speaker  (139 in Fig. 8) and a second microphone connected to the second portion of the body (141 in Fig. 8); a processor (“digital sound processing circuits” in Page 28, Line 5 and Audio circuit 41 in Fig. 1); a memory accessible to the processor (implicit since a memory of some kind must be present with the digital processing circuit in order to function); Sherman does not specifically disclose the device further comprising programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: establish a duplex phone connection with a mobile device; and for a duration of the duplex phone connection: selectively activate the first and second speakers to emit respective first and second output sound signals and selectively activate the first and second microphones to capture respective first and second input sound signals; and alternate between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated and activate the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated.
The following is the reason for would be allowance of claim 8:
Sherman alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: establish a duplex phone connection with a mobile device; and for a duration of the duplex phone connection: selectively activate the first and second speakers to emit respective first and second output sound signals and selectively activate the first and second microphones to capture respective first and second input sound signals; and alternate between activating the first speaker to emit the first output sound signal and the second microphone to capture the first input sound signal while the first microphone and the second speaker are deactivated and activate the second speaker to emit the second output sound signal and the first microphone to capture the second input sound signal while the second microphone and the first speaker are deactivated, 
Therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 9-13, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 8.
Regarding claim 1, claim would be allowed if the nonstatutory double patenting rejection is overcome for being the method comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 8 (see reasons for would be allowance of claim 8 above).
Regarding claims 2-7, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 1.
Regarding claim 14, claim would be allowed if the nonstatutory double patenting rejection is overcome for being the system comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 8 (see reasons for would be allowance of claim 8 above).
Regarding claims 15-20, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654